Citation Nr: 0422555	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-37 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for coronary artery 
disease, secondary to hypertension.  

3.  Entitlement to service connection for an aneurysm, 
secondary to hypertension.  

4.  Entitlement  to service connection for residuals of a 
left above-the-knee amputation, secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
November 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The veteran filed a notice of disagreement with 
that rating decision in August 2002.  After receiving a 
statement of the case in November 2003, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in December 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The veteran asserts that his service-connected PTSD has 
caused him to develop hypertension, which, in turn, has led 
to coronary artery disease, an aneurysm, and a left above-
the-leg amputation.  He, therefore, seeks service connection 
for his hypertension as secondary to his PTSD, and service 
connection for coronary artery disease, an aneurysm, and 
residuals of a left above-the-knee amputation, each as 
secondary to his hypertension.  

Medical evidence in the claims file shows that the veteran is 
diagnosed with hypertension.  He has submitted a study paper 
by L. R. Moss, M.D., a psychiatrist, that evaluates the 
potential causal role that psychological factors play in the 
development of hypertension.  Also submitted by the veteran 
is a September 2002 medical statement from his private 
physician, H. E. Brooks, M.D., who indicated that he felt 
that the veteran's PTSD was a causative factor in the 
development of his hypertension.  

Of record is a report of a July 2002 VA muscles examination 
in which the examiner stated that he did not know the 
etiology of the veteran's hyperlipidemia and high blood 
pressure, and that it was an impossibility to tag it to prior 
Vietnam duties.  

Unfortunately, the Board finds that the July 2002 VA muscles 
examination report is insufficient for proper evaluation as 
to the probability of a causal relationship between the 
veteran's PTSD and his hypertension.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
Board believes the medical evidence of record is insufficient 
it may supplement the record by ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the issues require a REMAND to the RO for the 
following actions:  

1.  Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  

2.  Schedule the veteran for a VA cardiology 
examination to determine the likely etiology of his 
hypertension.  The entire claims folder and a copy 
of this Remand must be made available to the 
examiner prior to the examination in order to 
permit him to review the history and findings 
pertaining to the veteran's cardiovascular and 
psychiatric problems before performing the 
examination.  In his report, the cardiologist 
should include a discussion of the known risk 
factors for hypertension and the particular role 
any of those factors may have played in the 
development of the veteran's hypertension.  The 
examiner should be requested to express an opinion 
as to whether it is more likely, less likely, or as 
likely as not that the veteran's PTSD was a 
causative factor in the development of his 
hypertension.  The examiner should also be 
requested to present all opinions and findings, and 
the reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  

3.  Schedule the veteran for VA psychiatric 
examination in order to obtain a psychiatric 
opinion as to the impact the veteran's PTSD may 
have had on the development of his hypertension.  
The entire claims folder and a copy of this Remand 
must be made available to the examiner prior to the 
examination in order to permit him to review the 
history and findings pertaining to the veteran's 
cardiovascular and psychiatric problems before 
performing the examination.  The examiner should be 
requested to express an opinion as to whether it is 
more likely, less likely, or as likely as not that 
the veteran's PTSD was a causative factor in the 
development of his hypertension.  The examiner 
should also be requested to present all opinions 
and findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner on 
the examination report.  

4.  After completion of the above requested 
development, and any additional development that 
the RO may find necessary with regard to the other 
issues on appeal, re-adjudicate the claims in view 
of the additional evidence obtained since the 
claims file was transferred to the Board.  If any 
of the benefits sought on appeal remains denied, a 
supplemental statement of the case should be 
furnished to the veteran and his representative, 
and they should be permitted the appropriate period 
of time within which to respond.  Thereafter, the 
case should be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


